
	

114 HR 1505 IH: Veterans Eagle Parks Pass Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1505
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Nugent (for himself, Mr. Benishek, and Mr. Jones) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To make the National Parks and Federal Recreational Lands Pass available at a discount to certain
			 veterans.
	
	
		1.Veterans Eagle Passport
 (a)Short titleThis Act may be cited as the Veterans Eagle Parks Pass Act. (b)Veterans Eagle Parks PassSection 805(b) of division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b); 118 Stat. 3386), is amended by adding at the end the following new paragraph:
				
 (3)Veterans DiscountThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, at a cost of $10, for any veteran who was separated from military service under conditions other than dishonorable, if the veteran provides proof of that status by presenting a DD214. The National Parks and Federal Recreational Lands Pass made available under this paragraph shall be valid for the life of the veteran for whom it was purchased..
			
